This is an appeal in the nature of mandamus, in which appellant seeks our writ to compel the circuit court to set aside its order dismissing his appeal from an allowance, by the probate court, of the claims of Bertha E. Turner and Stanley N. Turner against the above estate, of which appellant is executor.
In Re Metcalf's Estate, ante, 113, we granted our writ of mandamus to compel the allowance of a delayed appeal arising out of the same matter. Therefore, the remedy here sought becomes unnecessary. The writ is denied, with costs to appellees.
NORTH, C.J., and FEAD, WIEST, BUTZEL and BUSHNELL, JJ., concurred. SHARPE and POTTER, JJ., did not sit. *Page 124